Citation Nr: 1440878	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for status post bilateral breast reduction surgery scars.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim of service connection for residual scars from a bilateral breast reduction surgery, and assigned a 10 percent disability rating, effective May 12, 2009.  

In a December 2013 decision, the Board increased the Veteran's disability rating for residual scars from a bilateral breast reduction surgery to 20 percent, effective May 12, 2009.  Additionally, the Board remanded the issue of entitlement to an initial disability rating in excess of 20 percent for status post bilateral breast reduction surgery scars for further development.  The development was completed and the issue is ready for review.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  A November 2009 VA examination report reveals that the Veteran has four painful, linear scars associated with the service-connected status post bilateral breast reduction surgery.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected scars are so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for status post bilateral breast reduction surgery scars, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code (DC) 7804 (2013).  

2.  Application of the extra-schedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection for her claimed disability noted above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for status post bilateral breast reduction surgery scars, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  VA is not required to assist her in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this particular case, the Veteran indicated in a June 2009 statement and a July 2009 Authorization and Consent to Release Information Form that she had an appointment scheduled with her treating VA physician, Dr. J. B., at the Greenville VA Clinic on August 4, 2009.  In December 2013, the Board remanded the claim on appeal in order for the Veteran to provide the names, addresses, and approximate dates of treatment of all heath care providers, both VA and private, who have treated her for her scars from her bilateral breast reduction surgery, in order to obtain any outstanding treatment records.  The Appeals Management Center sent the Veteran a December 2013 letter requesting any information pertaining to private treatment she received in relation to her bilateral breast reduction surgery scars; however, the Veteran failed to respond to this inquiry.  All outstanding VA treatment records were obtained at that time.

Accordingly, there was a reasonable effort made to assist the Veteran in obtaining any outstanding records.  Thus, the Board finds that further efforts to obtain any records would be futile, and a remand for this purpose is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and private and VA treatment records, and afforded the Veteran a VA examination in November 2009.  The record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including her VA treatment records, private treatment records, VA examination report, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for status post bilateral breast reduction surgery scars

The Veteran was initially granted service connection and assigned a 10 percent disability rating for status post bilateral breast reduction surgery scars, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.118, Diagnostic Code (DC) 7804 (2013).  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

The Veteran contends that she is entitled to an increased disability evaluation for her service-connected status post bilateral breast reduction surgery scars.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's scars do not warrant an increased disability rating in excess of 20 percent at any time during the pendency of this claim.  As such, the claim must be denied.

The Veteran was afforded a VA examination in November 2009 to evaluate her status post bilateral breast reduction surgery scars.  The examiner noted scars on the anterior side of the trunk precisely located circumferential on the right and left breasts; and on the anterior side of the trunk precisely located on the right and left inferior breasts.  The scars were noted to be painful, linear, and with no skin breakdown on examination.  The examiner noted that the scars were superficial, with no underlying tissue damage.  Additionally, inflammation and edema were also absent and there was no keloid formation.  The scars were not disfiguring and did not limit the Veteran's motion or function due to the scar.  The examiner concluded that the effect of the scars on the Veteran's usual occupation and daily activity was non-limiting.  

The Veteran also sought VA treating for her status post bilateral breast reduction surgery scars.  A May 2009 record noted well-healed slightly hyper-pigmented scars bilaterally, no masses.  Additionally, a June 2009 record noted scars around the nipples and lower breasts that were diffusely tender to palpation.  The July 2009 woman's health care breast clinic record noted that the Veteran had sharp pain, intermittent, at the location of the scars that was relieved with movement of the breast.  The examination revealed a scar present at the inferior border of each breast, with no discrete masses, skin erythema, or dimpling.  Additionally, there were scars present at the circumference of each nipple, with no erythema, discharge, or blood.  A September 2011 record noted that the Veteran had a left breast superficial skin infection at the scar that appeared to be resolving now that Veteran stopped smoking.  Lastly, a January 2013 record noted that the Veteran was not seen since September 2011.  She was unable to be reached and had not showed to her mammogram appointments.

Based on the above evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 20 percent for her status post bilateral breast reduction surgery scars.  Under Diagnostic Code 7804, a 30 percent disability rating is warranted when the Veteran has five or more scars that are unstable or painful.  As outlined above, the November 2009 VA examiner stated that the Veteran had four painful, linear scars on her breasts as a result of bilateral breast reduction surgery.  The evidence of record fails to show that the Veteran's service-connected status post bilateral breast reduction surgery resulted in five or more scars.  As such, a rating in excess of 20 percent is not warranted for the Veteran's scar condition under DC 7804.

Additionally, Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.  There is no evidence to suggest that the Veteran's scars are unstable and the November 2009 VA examiner noted that the scars were superficial, with no underlying tissue damage.  Therefore, an additional 10 percent evaluation is not warranted because the Veteran's scars are not both unstable and painful.  

Additionally, the November 2009 VA examiner noted that the Veteran's scars did not limit the Veteran's motion and there was no limitation of function due to the scars.  The examiner concluded that the effect of the scars on the Veteran's usual occupation and daily activity was non-limiting.  Lastly, they were not noted to be disfiguring.  Therefore, there were no disabling effects not considered by the diagnostic code.  38 C.F.R. § 4.118, DC 7805.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the preponderance of the evidence demonstrates that the Veteran's scarring, in and of itself, has not been more disabling than the 20 percent rating assigned at any time during the pendency of this claim.  As such, staged ratings are not warranted.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for status post bilateral breast reduction surgery scars must be denied.

III.  Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptom associated with the Veteran's service-connected status post bilateral breast reduction surgery scars includes pain.  However, this symptom of the Veteran's status post bilateral breast reduction surgery scars is not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes her disability.  See 38 C.F.R. § 4.118, DC 7804.  For this reason, referrals for consideration of extra-schedular ratings are not warranted for this claim.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for status post bilateral breast reduction surgery scars, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


